DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This office action is a response to an application filed on 02/26/2021 where claims 1-3 are pending.
Information Disclosure Statement

3.	The information disclosure statement (IDS) is submitted on 02/26/2021, has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Drawings
4.	The drawings were received on 02/26/2021. These drawing are acceptable.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 – 3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation "the same" in line 9. There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the same" in line 11. There is insufficient antecedent basis for this limitation in the claim.

Appropriate correction is required.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims  1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No. 16/522,891 (US Patent: 10939456 B2) .
Regarding claim 1 of the application 17/816,617, claim 1 is rejected on the ground of nonstatutory obviousness-type double patent as being unpatentable over claim 1 of the application 16/522,891 (US Patent: 10939456 B2)
Independent claim 1 of 17/816,617
Independent claim 1, US 10939456 B2
As to claim 1. A method of handling network traffic in a communication device, comprising: 




selectively marking outgoing uplink data packets to be transmitted via the fixed access according to the traffic class of the incoming downlink data packets, 



wherein the selectively marking comprises marking the outgoing uplink data packets that comprise a destination address that is the same as a source address of the incoming downlink data packets.  




detecting outgoing uplink data packets to be transmitted via the fixed access from the communication device, said outgoing uplink data packets including a second identifier, said second identifier including a destination address which is same as the source address of said first identifier; and marking the detected outgoing uplink data packets having said second identifier according to a same traffic class as the incoming downlink data packets having said first identifier.






Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims1 - 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bourlas et al. (US Pub: 20080008159) hereinafter Bourlas and further in view of Cohen et al. (US Pat: 7050396 B1) hereinafter Cohen 
As to claim 1.  Bourlas teaches a method of handling network traffic in a communication device, comprising: receiving, via a fixed access, (Bourlas [0040] Fig. 2, BS receives incoming packets)
 incoming downlink data packets that comprise a source address (Bourlas [0047] incoming packet includes source address)
and are marked according to a traffic class; (Bourlas [0064] [0065] Fig. 8. classification is added to received packet, Parser or classifier 76 locally assign a logical flow ID or identification tag 87 to he received packet)
via the fixed access (Bourlas [0039] Fig. 2, base station  receives and transmits packets over a wireless air interface or link 32 to designated subscriber station to which the packets are addressed)

Cohen teaches selectively marking outgoing uplink data packets to be transmitted [  ] according to the traffic class of the incoming downlink data packets,  (Cohen [Column 10]Fig. 3A,  lines 66-67, [column 10] lines 1-10,  by marking  packets of an originating flow with DSCP="17", a client could indicate that edge switches should mark return traffic packets with DSCP="16").
wherein the selectively marking comprises marking the outgoing uplink data packets (Cohen [Column 10] Fig. 3A, lines 66-67, [column 10] lines 1-10, by marking  packets of an originating flow with DSCP="17", a client could indicate that edge switches should mark return traffic packets with DSCP="16" i.e., selectively marking)that comprise a destination address that is the same as a source address of the incoming downlink data packets.  (Cohen [column 9]Fig. 3A,  lines 34-lines 67, return traffic is identified by determining whether a flow contains originating  IP address and destination IP address values that are opposite to or complementary with the addresses of the original flow)

Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Cohen with the teachings of Bourlas because Chen teaches that   teaches that marking individual frames or packets would allow 
Claims 2 and 3 are interpreted and rejected for the same reasons as set forth in claim 1.
Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ATIQUE AHMED/Primary Examiner, Art Unit 2413